       Case 2:18-cr-00464-SMB Document 63 Filed 01/24/19 Page 1 of 5




 1   James P. Whalen, TX 00794837, admitted pro hac vice
     Ryne T. Sandel, TX 24081689, admitted pro hac vice
 2   WHALEN LAW OFFICE
 3   9300 John Hickman Pkwy
     Frisco, Texas 75035
 4   jwhalen@whalenlawoffice.com
 5   rsandel@whalenlawoffice.com
     Telephone: 214-368-2560
 6
     Attorneys for April Ferrer
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10   United States of America,               Case No. 2:18-CR-00464-PHX-SPL-(BSB)
11                 Plaintiff,                FIRST MOTION TO CONTINUE
12                                           ANCILLARY HEARING
           vs.
13                                           Hon. Steven P. Logan
14   Carl Allen Ferrer,                      Date: January 25, 2019
                                             Time: 9:30 a.m.
15                 Defendant.
16
17   TO THE HONORABLE JUDGE OF SAID COURT:
18
            COMES NOW the Movant, APRIL FERRER, by and through undersigned
19
     counsel and files this Motion to Continue Ancillary Hearing. In support of said motion,
20
21   Movant would show unto the Court as follows:
22
                                               I.
23
            The above-styled case is currently set for Ancillary Hearing on January 25, 2019
24
25   at 9:30 a.m. before Honorable Steven P. Logan. Counsel joined in an agreed motion for
26
27
28

                 FIRST MOTION TO CONTINUE ANCILLARY HEARING IN 2:18-CR-00464
                                                1
       Case 2:18-cr-00464-SMB Document 63 Filed 01/24/19 Page 2 of 5




 1   continuance 1 but files this motion separately in order present to the Court, additional facts

 2   and circumstances that warrant a continuance.
 3
                                                   II.
 4
 5             Counsel requests additional time to prepare for the Ancillary Hearing as counsel

 6   was officially noticed that appearance at this hearing is necessary on January 23, 2019,
 7
     two (2) days prior to the hearing. Undersigned counsel has had knowledge that a hearing
 8
     was set for January 25, 2019, but it was understood that this hearing was previously set
 9
10   for pending motions that were already before the Court, prior to any appearance by April
11   Ferrer.
12
                                                  III.
13
14             Good cause exists to grant the continuance. The Court should consider four

15   factors when deciding whether to grant a continuance. Those factors are (1) Diligence in
16
     preparing for trial; (2) the need for the continuance; (3) the inconvenience to the opposing
17
18   parties, the witnesses and the Court; and (4) the hardship a denial of a continuance would

19   cause the defendant. See United States v. 2.61 Acres of Land, 791 F.2d 666 (9th Cir.
20
     1986).
21
               Counsel has been exercising diligence in an effort to be prepared for the hearing
22
23   but has determined that in order to properly assert her interest, Ms. Ferrer will need to be
24   available to testify. Ms. Ferrer is currently in Hawaii and her appearance is vital to the
25
26             1
              See Amended Joint Motion to Continue Ancillary Proceedings by USA as to
27   Carl Allen Ferrer. (Doc. 62).
28

                   FIRST MOTION TO CONTINUE ANCILLARY HEARING IN 2:18-CR-00464
                                                   2
       Case 2:18-cr-00464-SMB Document 63 Filed 01/24/19 Page 3 of 5




 1   presentation of her position and interest in this matter. Additionally, counsel believes that

 2   Carl Ferrer’s testimony would be necessary for the hearing. In order to secure his
 3
     presence, counsel reached out to the lawyer who represents Mr. Ferrer here in a Texas
 4
 5   family law matter seeking Mr. Ferrer’s address. Mr. Ferrer’s counsel was not given

 6   permission by Mr. Ferrer to provide that information. We also asked Ms. Ferrer for that
 7
     information but since she is on vacation, we haven’t been able to contact her. Therefore,
 8
     in order to have Ms. Ferrer present at the hearing and secure Mr. Ferrer’s presence the
 9
10   continuance is needed. As stated above, the government and the other claimants are
11   asking for a continuance as well, so there is little inconvenience to the parties involved.
12
     Furthermore, undersigned counsel is located in Frisco, Texas, and will need to make
13
14   travel arrangements that will cause the client to incur greater travel expenses which is an

15   undue hardship on Ms. Ferrer. Undersigned counsel requests additional time to prepare
16
     and make travel arrangements for the Ancillary Hearing as well as ensure April Ferrer
17
18   can be in attendance.

19                                               III.
20
            Counsel emailed all parties on January 23, 2019 to determine their position on this
21
     motion. As of the filing of this motion, Counsel has heard back from three parties,
22
23   counsel John Kucera, Paul Cambria and Daniel J. Quigley. These parties are unopposed.
24   Since a joint motion to continue was filed earlier today, it is Counsel’s belief that they
25
     would be unopposed.
26
27
28

               FIRST MOTION TO CONTINUE ANCILLARY HEARING IN 2:18-CR-00464
                                                  3
       Case 2:18-cr-00464-SMB Document 63 Filed 01/24/19 Page 4 of 5




 1                                                IV.

 2            This Motion for Continuance is not made for purposes of delay, but only in order
 3
     that justice may be done. Movant respectfully requests a continuance of the January 25,
 4
 5   2019 hearing date.

 6
 7
 8
     Dated: January 24, 2019                            WHALEN LAW OFFICE
 9
10                                                      By:   /s/ James P. Whalen
                                                          JAMES P. WHALEN
11                                                        Attorney for April Ferrer
12
13                                 CERTIFICATE OF SERVICE
14
              I certify that on this 24th day of January 2019, I electronically transmitted a PDF
15
16   version of this document to the Clerk of the Court, using CM/ECF System, for filing and

17   for transmittal of a Notice of Electronic Filing to the following CM/ECF registrants listed
18
     below:
19
     Jonathan Baum, Clarence Dyer & Cohen LLP, jbaum@clarencedyer.com
20
21   Nanci Clarence, Clarence Dyer & Cohen LLP, nclarence@clarencedyer.com
22
     Erin E. McCampbell, Lipsitz Green Scime Cambria LLP, emccampbell@lglaw.com
23
     Paul John Cambria, Jr., Lipsitz Green Scime Cambria LLP, pcambria@lglaw.com
24
25   Daniel James Quigley, Daniel J Quigley PLC, quigley@djqplc.com
26   Michael L. Piccarreta, Piccarreta Davis Keenan Fidel PC, mlp@pd-law.com
27
     Anthony R. Bisconti, Bienert Miller & Katzman PLC, tbisconti@bmkattorneys.com
28

                 FIRST MOTION TO CONTINUE ANCILLARY HEARING IN 2:18-CR-00464
                                                   4
      Case 2:18-cr-00464-SMB Document 63 Filed 01/24/19 Page 5 of 5




 1   Kenneth M. Miller, Bienert Miller & Katzman PLC, kmiller@bmkattorneys.com

 2   Thomas H. Bienert, Jr., Bienert Miller & Katzman PLC, tbienert@bmkattorneys.com
 3
     Whitney Z. Bernstein, Bienert Miller & Katzman PLC, wbernstein@bmkattorneys.com
 4
 5   K. C. Maxwell, Maxwell Law PC, kcm@kcmaxlaw.com

 6   Stephen M. Weiss, Karp & Weiss PC, sweiss@karpweiss.com
 7
     Ariel A. Neuman, Bird Marella, aan@birdmarella.com
 8
     Gary S. Lincenberg, Bird Marella, gsl@birdmarella.com
 9
10   Gopi K. Panchapakesan, Bird Marella, gkp@birdmarella.com
11   Michael D. Kimerer, Kimerer & Derrick PC, MDK@kimerer.com
12
     Rhonda Elaine Neff, Kimerer & Derrick PC, rneff@kimerer.com
13
14   Bruce S. Feder, Feder Law Office PA, bf@federlawpa.com

15   Andrew C. Stone, Assistant U.S. Attorney, andrew.stone@usdoj.gov
16
     John J. Kucera, Assistant U.S. Attorney, john.kucera@usdoj.gov
17
18   Kevin M. Rapp, Assistant U.S. Attorney, kevin.rapp@usdoj.gov

19   Margaret Wu Perlmeter, Assistant U.S. Attorney, Margaret.perlmeter@usdoj.gov
20
     Reginald E. Jones, Assistant U.S. Attorney, reginald.jones@usdoj.gov
21
     Peter Shawn Kozinets, Assistant U.S. Attorney, peter.kozinets@usdoj.gov
22
23
24                                                        /s/ James P. Whalen
25                                                        JAMES P. WHALEN
26
27
28

               FIRST MOTION TO CONTINUE ANCILLARY HEARING IN 2:18-CR-00464
                                               5
